Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, 10-15, 17-20 are pending in the instant application.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: determine a first portion of the COT for a downlink transmission from the BS and a second portion of the COT for an uplink transmission to the BS, wherein the COT includes a gap between the first and second portions of the COT;
identify an operation mode of the BS, wherein the operation mode of the BS is a semi-static mode including a period, before starting the COT, during which transmissions are not allowed; and
perform a channel access procedure based on a duration of the gap,
wherein the transceiver is further configured to: receive, from the BS over the shared spectrum channel, the downlink transmission in the first portion of the COT, and
transmit, to the BS over the shared spectrum channel, the uplink transmission in the second portion of the COT, if the shared spectrum channel is sensed as an idle state during the channel access procedure in the duration of the gap., in combination with the remaining limitations of the claim.

Regarding independent Claim 8, the prior art fails to teach or suggest: determine a first portion of channel occupancy time (COT) for a downlink transmission to a user equipment (UE) and a second portion of the COT for an uplink transmission from the UE, wherein the COT includes a gap between the first and second portions of the COT,
identify an operation mode of the BS, wherein the operation mode of the BS is a semi-static mode including a period, before starting the COT, during which transmissions are not allowed; and
a transceiver operably connected to the processor, the transceiver configured to: transmit, to the UE over a shared spectrum channel, first downlink control information (DCI) including the COT of the BS,
transmit, to the UE over the shared spectrum channel, the downlink transmission in the first portion of the COT, and
receive, from the UE over the shared spectrum channel, the uplink transmission in the second portion of the COT, if the shared spectrum channel is sensed as an idle state during a channel access procedure that is performed based on a duration of the gap., in combination with the remaining limitations of the claim.

Regarding independent Claim 15, the prior art fails to teach or suggest: determining a first portion of the COT for a downlink transmission from the BS and a second portion of the COT for an uplink transmission to the BS, wherein the COT includes a gap between the first and second portions of the COT;
identifying an operation mode of the BS, wherein the operation mode of the BS is a semi- static mode including a period, before starting the COT, during which transmissions are not allowed;
performing a channel access procedure based on a duration of the gap;
receiving, from the BS over the shared spectrum channel, the downlink transmission in the first portion of the COT; and
transmitting, to the BS over the shared spectrum channel, the uplink transmission in the second portion of the COT based on a sensing status of the shared spectrum channel that is sensed as an idle state during the channel access procedure in the duration of the gap., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467